                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA              )
                                      )
            v.                        )         1:20CR350-1
                                      )
ROBERT KESHAUN TURNER                 )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Before the court is the motion of Defendant Robert Keshaun

Turner to suppress all evidence seized, including a Ruger .45

caliber handgun and magazine, as a result of a warrantless search

of a black Buick automobile he occupied (as the driver) parked at

702 North Alston Avenue in Durham, North Carolina, on June 4, 2020.

(Doc. 11.) The Government has filed a response in opposition (Doc.

12), and Turner has replied (Doc. 14).         An evidentiary hearing was

held on June 8, 2021.      For the reasons set forth below, the motion

will be denied.

I.   BACKGROUND

     The   Government    presented    the   testimony   of   Officer    David

Flores, a three-year veteran of the Durham Police Department.             The

court   finds    his   testimony   credible,    particularly    as   it   was

corroborated by his body-camera audio-video of the encounter,

which the Government introduced and which was viewed in open court.

Based on the complete record, the court finds the following facts

by a preponderance of the evidence.




        Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 1 of 13
       On June 1, 2020, at approximately 6:30 p.m., Flores responded

to a report by Calvin Fearington of a larceny at a boarding house

located at 1515 Liberty Street.            Fearington told Flores that his

brother, Robert Keshaun Turner, stole his firearm, a .45 caliber

black and gray SR Ruger, from a lock box located in Fearington’s

bedroom.      Fearington provided Flores with the serial number for

the firearm.     According to Fearington, Turner was the only person

who    knew   where   the   firearm   was    located    within   the   bedroom.

Fearington also informed Flores that Turner was involved with the

Folk Nation street gang and that the gang was in conflict with

another gang, possibly the Bloods.

       After taking Fearington’s report, Flores entered the firearm

as stolen in the National Crime Information Center database.

Flores then presented evidence to a magistrate in Durham County

who issued a warrant for Turner’s arrest.              In the process, Flores

learned that Turner was a felon and a validated gang member.

       The next day, June 2, 2020, at approximately 11:30 p.m.,

Flores responded to a report of a carjacking at 302 Raynor Street.

The victim, Israel Beairs, informed Flores that he had been parked

and waiting to meet with a friend, known as “Uncle,” to have his

car fixed. While waiting, Beairs was approached by Uncle’s nephew,

whom    Israel   identified    as     Defendant   Turner.        After   making

conversation with Beairs, Turner allegedly pulled out a gun – which

Beairs described as a black and gray Ruger .45 – and told Beairs

                                       2



        Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 2 of 13
to get out of the vehicle.        Beairs reported that Turner then

entered the vehicle and drove away.        After Flores took Beairs’s

report, but prior to leaving, Beairs called Turner in an attempt

to have his vehicle returned.      Turner told Beairs that he needed

“to make money” and hung up.        Flores subsequently went to the

magistrate’s office to apply for an arrest warrant.             While en

route, however, an officer called Flores and informed him that

Uncle had convinced Turner to return Beairs’s vehicle. Ultimately,

the magistrate declined to issue an arrest warrant and instead

informed Flores that the matter required further investigation.

     Less than 27 hours later, on June 4, 2020, at approximately

2:00 a.m., Flores responded to a “sound of shots” call at the EZ

Mini Mart located at 702 North Alston Drive.        Flores was familiar

with the area and had previously responded to calls relating to

disturbances in that area, including other “sound of shots” calls,

reports of heavy gambling, and gang activity.        By the time Flores

arrived on the scene, other Durham Police officers were already

present.

     In responding to the call, Flores parked on the side of the

street, without blocking in any vehicles, and walked toward the

front of the EZ Mini Mart.      His activities were recorded by his

body-worn camera.   As Flores approached the store’s parking lot,

he spotted Turner in the driver’s seat of a parked Buick SUV; a

minor passenger occupied the SUV’s backseat.          As Flores reached

                                   3



      Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 3 of 13
the vehicle, Turner rolled down his window and Flores asked him

his identity, which Turner confirmed.            Flores then asked Turner to

exit   the   vehicle,    placed    him       under   arrest   for   larceny   of

Fearington’s firearm, and frisked him.               Both Turner and the minor

were detained, and Turner was placed in the backseat of Flores’s

police vehicle.

       Flores returned to the parking lot and approached the SUV to

conduct a search.       At that time, Durham Police Corporal Peterson

– Flores’s immediate supervisor – was already in the process of

searching the SUV.        Shortly thereafter, Peterson discovered a

firearm in the glove compartment of the vehicle.               Flores checked

the serial number of the firearm in his police database and

confirmed that it was the same black and grey Ruger .45 firearm

that Fearington reported stolen on the evening of June 1.

       Turner is presently charged with being a felon in possession

of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

and possession of a stolen firearm in violation of 18 U.S.C.

§§ 922(j) and 924(a)(2).      (Doc. 4.)        He now moves under the Fourth

Amendment to exclude all evidence seized in the warrantless search

of the Buick SUV on June 4, 2020.               Turner contends that Flores

lacked a “reasonable basis” to search the vehicle incident to his

arrest.   (Doc. 11 at 6-7.)       The Government responds that, based on

the totality of the circumstances known to Flores at the time of

the arrest, he had not only a reasonable basis, but probable cause

                                         4



        Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 4 of 13
to search the vehicle for evidence relating to Turner’s larceny of

a firearm arrest and thus the search was justified both as a search

incident to arrest and under the automobile exception to the Fourth

Amendment.    (Doc. 12 at 6-8.)     In response, Turner argues that the

search was not permissible under the automobile exception because

Flores did not have probable cause and the vehicle was not “readily

mobile.”     (Doc. 14 at 1.)

II.   ANALYSIS

      The    Fourth    Amendment   to   the    United    States    Constitution

guarantees “[t]he right of the people to be secure in their persons

. . . against unreasonable searches and seizures.”                  U.S. CONST.

amend. IV.    Evidence obtained in violation of the Fourth Amendment

is subject to the exclusionary rule, which dictates that such

evidence “cannot be used in a criminal proceeding against the

victim of the illegal search and seizure.”                 United States v.

Calandra, 414 U.S. 338, 347 (1974).           Warrantless searches “are per

se unreasonable under the Fourth Amendment — subject to only a few

specifically established and well-delineated exceptions.”               Katz v.

United States, 389 U.S. 347, 357 (1967).               Accordingly, where the

Government     seeks   to   introduce       evidence    obtained    through    a

warrantless search, it must prove by a preponderance of                       the

evidence that the warrantless search was justified under one of

those exceptions.       See Coolidge v. New Hampshire, 403 U.S. 443,

455 (1971) (government bears burden to show legality of warrantless

                                        5



       Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 5 of 13
search); United States v. Matlock, 415 U.S. 164, 177 n.14 (1974)

(burden   of   proof   applicable    to    a   motion   to   suppress      is

preponderance of the evidence).

     “[A] search incident to a lawful arrest is a traditional

exception to the warrant requirement of the Fourth Amendment.”

United States v. Robinson, 414 U.S. 218, 224 (1973).                   In the

context of a vehicle search, the Supreme Court has held that a

warrantless search of a vehicle may be conducted incident to the

arrest of a recent occupant where “it is reasonable to believe the

vehicle contains evidence of the crime of arrest.”             Arizona v.

Gant, 556 U.S. 332, 351 (2009).1        Although the Fourth Circuit has

not definitively articulated what “reasonable to believe” means

under the Gant exception in the vehicle context, existing cases

indicate that it is a less demanding standard than probable cause.2


1
  Gant also provides that police may search a vehicle incident to arrest
where “the arrestee is within reaching distance of the passenger
compartment at the time of the search.” Id. The parties do not contend
that this exception is implicated here.
2
  Both the Government and Turner conflate the “reasonable to believe”
standard under Gant with probable cause to some extent. (See Doc. 12
at 7 n.6; Doc. 11 at 7.) The Government notes United States v. Brinkley,
where the Fourth Circuit expressly equated “reasonable to believe” with
probable cause in the context of serving an arrest warrant within a home.
See 980 F.3d 377, 385-86 (4th Cir. 2020). However, neither Brinkley nor
the cases cited within it discuss vehicle searches under Gant. Rather,
Brinkley addressed circumstances in which law enforcement may
warrantlessly enter a home to execute an arrest and held that “reasonable
belief in the Payton [v. New York, 445 U.S. 573 (1980)] context embodies
the same standard of reasonableness inherent in probable cause.” Id.
(emphasis added) (internal quotation marks omitted) (quoting United
States v. Vasquez-Algarin, 821 F.3d 467, 477 (3d Cir. 2016)). The higher
standard applied in that context is based on the understanding that


                                    6



       Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 6 of 13
See United States v. Baker, 719 F.3d 313, 319 (4th Cir. 2013)

(“[I]n contrast to Gant's rule, [the automobile] exception permits

police officers to search a vehicle for evidence of any crime, not

just the crime of arrest, but only on a showing of probable cause

rather than a mere reasonable belief.”); see also United States v.

Vinton,   594   F.3d   14,   25    (D.C.     Cir.   2010)    (“Presumably,    the

‘reasonable     to   believe’     standard    requires      less   than   probable

cause . . . .”); United States v. Rodgers, 656 F.3d 1023, 1028 n.5



private dwellings are “afforded the most stringent Fourth Amendment
protection.” Id. at 383 (quoting United States v. Martinez-Fuerte, 428
U.S. 543, 561 (1976)). However, it does not follow that the formulation
of “reasonable to believe” in Brinkley applies equally in the context
of vehicle searches pursuant to Gant, and no court appears to have
extended the holding of Brinkley (or the cases cited within it) to the
context of vehicle searches under Gant.        Vehicles have a “lesser
expectation of privacy” than one’s home, United States v. Kelly, 592
F.3d 586, 590 (4th Cir. 2010) (citing South Dakota v. Opperman, 428 U.S.
364, 367 (1976)), and the exception articulated in Gant derives from
circumstances “unique to the vehicle context,” Gant, 556 U.S. at 343.
The Gant court expressly distinguished the exception articulated – which
allows officers to search vehicles for evidence of the crime of the
arrest based on a reasonable belief – with the automobile exception –
which allows officer to search vehicles for evidence of any crime but
must be supported by probable cause.     See id. at 346-47.     The Court
would have little reason to have done so had the two standards been
redundant. The Fourth Circuit has also contrasted probable cause with
a “mere” reasonable belief in the context of Gant. See United States
v. Baker, 719 F.3d 313, 319 (4th Cir. 2013) (noting that, “in contrast
to Gant’s rule, [the automobile] exception permits police officers to
search a vehicle for evidence of any crime, not just the crime of arrest,
but only on a showing of probable cause rather than a mere reasonable
belief” (emphasis added)); see also United States v. Davis, 997 F.3d
191, 201-02 (4th Cir. 2021) (considering the “reasonable to believe”
standard of Gant after having found that the automobile exception’s
probable cause standard was not met). Given this context, the court
does not read “reasonable to believe” to mean probable cause in the Gant
context. See also Brinkley, 980 F.3d at 395 (Richardson, J. dissenting)
(explaining that not every use of “reasonable to believe” or “reasonable
belief” by the Supreme Court invokes probable cause, citing Terry v.
Ohio, 392 U.S. 1 (1968) and Maryland v. Buie, 494 U.S. 325 (1990)).

                                       7



       Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 7 of 13
(9th Cir. 2011) (noting that the Gant standard “appears to require

a level of suspicion less than probable cause”); United States v.

Edwards, 769 F.3d 509, 514 (7th Cir. 2014) (indicating that

reasonable belief “may be a less demanding standard” than probable

cause).

     A    second    exception,     the   automobile     exception,      permits    a

warrantless search of a vehicle where it “‘is readily mobile and

probable    cause    exists   to    believe     it   contains    contraband’      or

evidence of criminal activity.”              Baker, 719 F.3d at 319 (quoting

Pennsylvania v. Labron, 518 U.S. 938, 940 (1996)).                The automobile

exception requires that a vehicle be “readily mobile” only “in the

sense that it is ‘being used on the highways’ or is ‘readily

capable of such use’ rather than, say, ‘elevated on blocks.’”

United States v. Kelly, 592 F.3d 586, 591 (4th Cir. 2010) (quoting

California v. Carney, 471 U.S. 386, 392-93, 394 n.3 (1985)).

Probable    cause    “plainly      ‘exist[s]    where   the     known   facts   and

circumstances are sufficient to warrant a [person] of reasonable

prudence in the belief that contraband or evidence of a crime will

be found.’”     United States v. Allen, 631 F.3d 164, 172 (4th Cir.

2011) (quoting Ornelas v. United States, 517 U.S. 690, 696 (1996)).

     Here, Turner first argues that the search of the SUV was not

justified as a search incident to arrest because Flores did not

have a reasonable basis to believe that evidence of the crime of

arrest — larceny of a firearm — would be found in the vehicle.

                                         8



         Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 8 of 13
(Doc. 11 at 6-7.)        In making this argument, Turner appears to

equate “reasonable basis” with probable cause.          In response, the

Government argues that Flores not only had a reasonable basis to

believe evidence of the crime would be found in the vehicle, but

that he had probable cause to search the vehicle for evidence.

(Doc. 12 at 6-8.)

      Several courts have found that law enforcement will typically

have a reasonable basis to believe that evidence of the crime of

arrest will be found in a vehicle where the crime is weapons-

related. For example, in United States v. Vinton, the D.C. Circuit

held that an arrest for the unlawful possession of a weapon “makes

it reasonable to believe” that “additional weapons are in the car”

because “the defendant has been caught with a type of contraband

sufficiently small to be hidden throughout a car and frequently

possessed in multiple quantities.”          See 594 F.3d at 25-26; see

also United States v. Wade, No. CRIM.A. 09-462, 2010 WL 1254263,

at *5 (E.D. Pa. Mar. 29, 2010) (“After officer Spain arrested Wade

for possession of a firearm, it was reasonable for him to believe

that he might find contraband — such as another gun, ammunition,

or   drugs   —   in   Wade's   jacket”   located   within   the   vehicle).

Similarly, the Fourth Circuit indicated there was a reasonable

basis to believe that evidence of the crime of arrest would be

found in a vehicle, such that the search was permitted incident to

arrest, where a defendant was arrested for use of a firearm in the

                                     9



       Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 9 of 13
commission of a felony and officers suspected he had a gun on the

day of arrest, explaining that “the offense of arrest . . .

suppl[ied] a basis for searching . . . [the] vehicle.”                         United

States v. Laws, 746 F. App’x 187, 189 (4th Cir. 2018) (quoting

Gant,    556   U.S.    at    344)    (some    alterations      in   original).        In

determining whether officers had a reasonable belief or probable

cause to search a vehicle, courts have further considered the

active warrants of the vehicle’s occupants, see United States v.

Wright, No. 5:18-CR-00005-6, 2018 WL 5046091, at *8 (W.D. Va. Oct.

17, 2018), if the vehicle was located in a high crime area, United

States    v.   Muti,       No.   4:09-CR-41-FL1,        2009   WL   3296091,    at    *3

(E.D.N.C. Oct. 13, 2009), and the time of day, United States v.

Skoda, 705 F.3d 834, 838 (8th Cir. 2013).

     At    the      time    of   Turner’s     arrest,    Flores     had   significant

knowledge      of    Turner’s       activity      and   circumstances      over      the

preceding 56 hours that justified the warrantless search.                      On June

1, 2020, Flores personally took the report of Fearington who

indicated that Turner both had stolen his firearm and was involved

in a street gang that was possibly in conflict with another such

gang.     Less than 30 hours later, Flores personally responded to a

carjacking call where the victim both identified Turner as the

assailant and indicated that Turner brandished a firearm matching

the description of that stolen from Fearington.                     And less than 27

hours after that, Flores responded — again personally — to a shots-

                                             10



         Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 10 of 13
fired call in an area which he knew to be affiliated with gang

activity at a late hour of night, where he encountered Turner.                   At

that time, Turner confirmed his identity and Flores arrested him

on his outstanding warrant for larceny of a firearm.                 Based on the

crime of arrest, coupled with the surrounding circumstances of

which Flores was aware, he had at least a reasonable belief that

Turner’s vehicle contained evidence of the larceny of the firearm,

such   that   the    search   of   the    vehicle    incident   to    arrest   was

permissible.        The   court    need    not,    therefore,   reach   Turner’s

alternate argument that Flores lacked probable cause to search the

SUV under the automobile exception.3

       Finally,     Turner    argued,     orally    before   the     court,    that

Corporal Peterson — who discovered the stolen firearm in Turner’s

vehicle — did not have a reasonable belief sufficient to search

Turner’s vehicle because he did not have knowledge of the same



3
  It is plain, however, that to the extent Turner argues that the search
was not permissible under the automobile exception because the vehicle
was not “readily mobile,” that argument fails. Turner suggests that the
vehicle was not readily mobile because there was no licensed individual
available to move the vehicle once Turner was arrested. (Doc. 14 at 1-
2.) However, the crux of the readily mobile inquiry is the vehicle is
readily capable of being moved, “rather than, say, elevated on blocks.”
Kelly, 592 F.3d at 591 (internal quotation marks omitted). The Fourth
Circuit has expressly declined to “carve out exceptions to the automobile
exception based on the degree of control police exercise over a vehicle.”
Id. As indicated by Flores’s testimony, following Turner’s arrest, his
vehicle was ultimately moved by a licensed individual who came to the
scene. His vehicle was therefore clearly capable of being moved and,
despite the fact that the vehicle was under a degree of police control
following Turner’s arrest, was “readily mobile.”



                                          11



        Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 11 of 13
facts known to Flores.       In response, the Government argued that

the gun inevitably would have been discovered by Flores during his

lawful search of the vehicle.4

      The Government is correct. The firearm discovered by Peterson

does not need to be suppressed as it inevitably would have been

discovered by Flores during his own lawful search of the vehicle.

The inevitable discovery exception dictates that the government

may   use   “information   obtained    from   an   otherwise   unreasonable

search if it can establish by a preponderance of the evidence that

law enforcement would have ‘ultimately or inevitably’ discovered

the evidence by ‘lawful means.’”           United States v. Bullette, 854

F.3d 261, 265 (4th Cir. 2017) (quoting Nix v. Williams, 467 U.S.

431, 444 (1984)).      “‘Lawful means’ include an inevitable search

falling within an exception to the warrant requirement.”                Id.

(quoting United States v. Allen, 159 F.3d 832, 841 (4th Cir.

1998)).



4
  The Government did not argue that the searching officers, namely
Corporal Peterson, had sufficient collective knowledge to justify the
search. The Fourth Circuit permits officers lacking personal knowledge
sufficient to justify a search to rely upon the collective knowledge
doctrine, applicable “where the search . . . is directed by an officer
who himself has sufficient knowledge” to justify the search. See United
States v. Ferebee, 957 F.3d 406, 411 (4th Cir. 2020).       As discussed
above, Flores had a reasonable basis to search the vehicle. However,
it is unclear whether Peterson – who began searching the vehicle prior
to Flores and ultimately discovered the firearm - began his search of
the vehicle at Flores’s direction or whether he otherwise had knowledge
of the events leading to Turner’s arrest, such that he also had a
reasonable basis to search the vehicle.      As such, the court cannot
determine that Peterson’s search of the vehicle was either independently
lawful or permissible under the collective knowledge doctrine.

                                      12



       Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 12 of 13
      Officer   Flores’s   warrantless     search    of   the    vehicle,   as

discussed above, was permissible as a search incident to arrest

under Gant.     As demonstrated by Flores’s testimony and his body

camera footage from the night of the arrest, Flores was beginning

to   search   Turner’s   vehicle   when    shortly   thereafter     Peterson

discovered the firearm in the vehicle’s glove compartment.                  Had

Flores searched the entire vehicle without Peterson’s assistance,

Flores inevitably would have checked the glove compartment and

discovered    the   firearm   himself.      Therefore,     the    inevitable

discovery doctrine applies to the discovery of the firearm, and

the fact that Peterson actually discovered its presence does not

invalidate the search.

III. CONCLUSION

      For the reasons stated,

      IT IS THEREFORE ORDERED that Defendant’s motion to suppress

(Doc. 11) is DENIED.



                                             /s/   Thomas D. Schroeder
                                          United States District Judge

June 15, 2021




                                    13



       Case 1:20-cr-00350-UA Document 16 Filed 06/15/21 Page 13 of 13
